

TURNKEY REWORK AGREEMENT



This Turnkey Rework Agreement effective MAY 10, 2011, is reached between the
following parties:


SUCCESS OIL CO., INC. of 8306 Wilshire Blvd. #566, Beverly Hills, California
90211 hereinafter called ("SUCCESS”), and


ENERGY PRODUCERS, INC./DENNIS ALEXANDER/CEO, AND FURTHER THROUGH ITS WHOLLY
OWNED SUBSIDIARY OF EGPI ENERGY PRODUCERS, INC., of 6564 SMOKE TREE LANE, TOWN
OF PARADISE VALLEY, AZ. 85253 hereinafter called (collectively, "ENERGY
PRODUCERS"),


WHEREAS SUCCESS and ENERGY PRODUCERS have a leasehold interest in the Crawer #1
Well and the J.B. Tubb #18-1 Well, both wells located on the J.B. Tubb North 40
acres, Ward County, Texas, being more particularly described in attached Exhibit
“A” and incorporated herein.
WHEREAS SUCCESS and ENERGY PRODUCERS have agreed that SUCCESS shall do certain
reworking procedures described below on the Crawar #1 Well and the J.B. Tubb #
18-1 Well and thereafter be the Operator of said wells.
NOW THEREFORE, in consideration for the payment of $165,162.36 to SUCCESS by
ENERGY PRODUCERS, or agents for ENERGY PRODUCERS, the parties hereto agree as
follows:


A.  CRAWAR #1 WELL- SUCCESS shall drill out the cement plug and cast
iron  bridge plug located at approximately 5,000 feet, and shall perforate the
Glorieta  payzone at intervals ranging from 3,800 feet to 4,000 feet, acidize
and swab.


B.  J.B. TUBB #18-1 WELL- SUCCESS shall re-perforate existing Tubb pay- zone at
interval 4,510 feet to 4,560 feet (plus or minus) to increase perforations to  6
shots per foot and then frac with gas gun.


C.  It is agreed and understood that if the above described reworking costs
exceed  $165,162.36, SUCCESS shall solely be responsible for such excess costs.


D.  It is agreed and understood that SUCCESS is to perform the above
reworking  procedures in a good and workman like manner, using existing
industries  standards, but SUCCESS does not guarantee specific production rates
from either  well.


E.  SUCCESS shall be the operator of both wells, responsible for paying from
production the expenses incurred through the operation of the subject wells, and
overall day to day supervision, and report to state and federal legal
authorities (Railroad Commission of Texas, E.P.A.) and be responsible for all
compliance of environmental issues prescribed by law.  If requested by either
SUCCESS or ENERGY PRODUCERS, the parties shall enter into an Operating Agreement
concerning the subject wells.


 
 

--------------------------------------------------------------------------------

 


F. SUCCESS shall begin the above described reworking within 14 days of receipt
of $165,162.36 from funds escrowed with Charles C. Wright, Esq., as per Escrow
Agreement effective MAY 10, 2011, by and between SUCCESS, ENERGY PRODUCERS and
TWL INVESTMENTS, L.L.C.


G.  Neither this Agreement nor a future Operating Agreement entered into by
SUCCESS and ENERGY PRODUCERS is intended to create nor shall the same be
construed as creating a mining partnership commercial partnership or any other
partnership or joint venture relationship.  Rather, it is the intent and purpose
of this Agreement to create a relationship which is limited to the exploration,
development, and extraction of oil and/or gas for division in kind, or for sale
for the account of the Participant’s to this Agreement, individually, and in
which the liability of each of the Participant’s shall be several and not joint
or collective.  If for Federal Income Tax purposes this Agreement and the
operations are regarded as a partnership, each Participant hereby affected
elects to be excluded from the application from all of the provisions of
Subchapter K, Chapter 1, Subtitle A of the Internal Revenue Code of 1986, as
amended as permitted and authorized by Section 761 of the Code and the
regulations promulgated thereunder.  SUCCESS is authorized and directed to
execute on behalf of each Participant any evidence of this election as may be
required.


H. SUCCESS agrees to provide to ENERGY PRODUCERS such information and reports as
to the progress of the reworking of the wells as ENERGY PRODUCERS or its agents
may reasonably require.


I.  Time is of the essence with respect to all matters governed by the terms of
this Agreement.


J.  The rights and obligations created by this Agreement shall be governed by
and interpreted under the laws of the State of Texas.


K.  All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if sent by hand-delivery, by facsimile (followed by first-class
mail), by nationally recognized overnight courier service or by prepaid
registered or certified mail, return receipt requested, to the addresses set
forth below:


If to the ENERGY PRODUCERS:
 
EGPI ENERGY PRODUCERS, Inc.
6564 Smoke Tree Lane
Scottsdale, AZ 85253
Attention:  DENNIS ALEXANDER C.E.O.

 
 

--------------------------------------------------------------------------------

 

Facsimile No.: (480) 443-1403 480-948-6581 (Voice)
602-326-7371 (Cell)
 
If to SUCCESS:
 
SUCCESS OIL CO., INC.
Attn:  Jeru Morgan, Pres.
8306 Wilshire Blvd. #566
Beverly Hills, Ca. 90211
FAX #:  (310) 861-0228
 
EXECUTED this ____ day of May 2011, effective MAY 10, 2011.
 
SUCCESS OIL CO., INC.
 
By
/s/Jeru Morgan
 
JERU MORGAN
President of  SUCCESS OIL CO.
 
ENERGY PRODUCERS, Inc.,
a wholly owned subsidiary of
EGPI FIRECREEK, Inc.
 
By
/s/Dennis Alexander
Dennis R. Alexander
C.E.O., on behalf of EGPI FIRECREEK, Inc.,
sole shareholder of ENERGY PRODUCERS, Inc.

 
 
 

--------------------------------------------------------------------------------

 